Citation Nr: 0430206	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri

Procedural History

The veteran served on active duty from November 1970 to May 
1974 and from June 1978 to July 1982.

In October 1974, service connection was granted for 
lumbosacral strain.  A noncompensable disability rating was 
assigned.  In January 2002, the RO received the veteran's 
claim for an increased rating.  In it March 2002 rating 
decision, the RO denied the veteran's claim.  The veteran 
disagreed with the March 2002 rating decision and initiated 
this appeal.  The appeal was perfected by the veteran's 
timely submission of his substantive appeal (VA Form 9) in 
September 2003.  

The Board notes that in a December 2002 statement the veteran 
requested a hearing before the RO Decision Review Officer.  
The RO contacted the veteran in February 2003 regarding his 
hearing request, and the veteran then stated that he was 
withdrawing his request for a hearing.  

As will be discussed below, during the pendency of the 
veteran's appeal, the regulations regarding the rating of 
spinal disabilities were amended.  In January 2004, the Board 
remanded this case with the direction that the veteran be 
provided notice of the new spine regulations and that his 
claim be readjudicated, applying the revised regulations.  
This was subsequently accomplished, and the case is once 
again before the Board.



Other Issue

At the time the veteran's appeal was before the Board in 
January 2004, the veteran had also perfected an appeal as to 
his request for an increased disability rating for a service-
connected right knee disability.  The appeal as to that issue 
was denied in the Board's January 2004 decision.  The Board's 
decision as to that issue is final, and the matter 
accordingly will be discussed no further herein.  See 
38 C.F.R. § 20.1100 (2004). 


FINDINGS OF FACT

1.  In June 1972, during service, the veteran injured his 
lower back.  Service connection was granted for lumbosacral 
strain by VA rating decision in October 1974 and a 
noncompensable disability rating was assigned.

2.  In 1995 and 1997, after the veteran left service, the 
veteran experienced two additional injuries to his lower 
back.  He filed a claim of entitlement to an increased 
disability rating in January 2002.

3.  The clinical evidence of record indicates that the 
veteran's current low back disability is characterized by 
degenerative disc disease, limited range of motion, 
fatigability and persistent pain.  

4.  The competent medical evidence of record indicates that 
the veteran's current low back disability is related to his 
post-service injuries and is not consistent with the 1972 
service-connected back strain injury.  




CONCLUSION OF LAW

The criteria for a rating in excess of the currently assigned 
noncompensable rating for service-connected lumbosacral 
strain have not been met.  38 U.S.C. § 1155 (West 2002).  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002),38 C.F.R. 
§§ 4.31,  4.71a,  Diagnostic Code 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for his service-
connected lumbosacral strain disability.  In the interest of 
clarity, the Board will initially review various laws 
generally pertaining to the issue on appeal.  The Board will 
then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 SSOC, the March 2004 SSOC and the 
December 2002 SOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, letters were sent to the veteran in 
February 2002 and January 2004 which were specifically 
intended to address the requirements of the VCAA.  These 
letters explained in detail the evidence needed to 
substantiate a claim for increased rating of the veteran's 
lower back disability.  These letters notified the veteran 
that in order to receive an increased disability rating he 
must provide "evidence which shows that [his] condition has 
worsened" and advised the veteran to send evidence of 
medical treatment in order to substantiate his claim.  
Moreover, these letters enumerated the evidence already 
received.  Thus, the letters, in conjunction with the July 
2004 SSOC, March 2004 SSOC and December 2002 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2004 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts to get...relevant records not 
held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employment."  The letter further advised 
that VA was responsible for obtaining "relevant records from 
any Federal agency".  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The January 2004 letter asked the veteran to either provide 
or describe any additional information he wanted VA to 
obtain.  Further the letter advised the veteran that "It is 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  The veteran was also informed that 
he was responsible to sign a release to give VA the authority 
to request documents from private healthcare providers.  The 
veteran was further advised that it was ultimately the 
veteran's responsibility to provide evidence to support his 
claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2004 letter included notice 
that the veteran should notify VA about or provide VA with 
"any new evidence to substantiate your claim further" which 
was not yet of record.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board notes that the January 2004 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO in 
March 2004, prior to the expiration of the one-year period 
following the January 2004 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided a VA medical examination in March 2002, the results 
of which will be referred to below.  The report of the 
medical examination reflects that the examiner reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted a physical 
examination, and rendered appropriate diagnoses and opinions.

The veteran asserted in his April 2002 notice of disagreement 
that the March 2002 examination is not adequate for rating 
purposes because the examination of his back lasted "only" 
one-half hour and the VA examiner "didn't touch" the 
veteran's back.  

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented all of the 
veteran's complaints and provided all the required 
information regarding the functional limitations of the 
veteran's lower back.

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination.

The Board finds, therefore, that the report of the March 2002 
examination is adequate for rating purposes, and that remand 
of this issue to obtain an additional examination is not 
appropriate.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  As noted above, the 
veteran was offered a hearing, which he ultimately declined.  
General due process considerations have therefore been 
satisfied.  See 38 C.F.R. § 3.103 (2004).

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001). The Board will 
accordingly move on to a discussion of the merits of the 
claim.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

The Board notes that the veteran was provided with the 
amended regulations in the February 2004 SSOC and again in 
the July 2004 SSOC.  Accordingly, there is no prejudice to 
the veteran in deciding this appeal based on those 
regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

The Board will address both the former and the revised 
schedular criteria below.

Factual background

The veteran experienced a lumbar strain in June 1972, during 
his first period of active duty.  The veteran was 
subsequently separated from service in 1974.  Service 
connection for the lumbar strain was granted that same year.  
Thereafter, in May 1978 the veteran underwent an entrance 
examination for an additional period of active duty.  The 
entrance examination was absent any reference to a back 
disability or abnormality, as were service medical records 
from the second period of active duty.  The veteran's August 
1982 separation examination also indicated normal spine.  
There are no pertinent medical records for over a decade and 
a half thereafter.

The veteran injured his back at work in November 1997.  A May 
1998 medical review conducted incident to the veteran's claim 
for worker compensation benefits for the November 1997 injury 
specifically included the veteran's report that his prior 
back injuries had resolved.  A medical report of W.O.S., M.D. 
which was completed in May 1999 also stated that the veteran 
asserted that his back disability began in 1995 and was then 
aggravated by the November 1997 injury.  Neither doctor was 
advised of the existence of the June 1972 lumbar strain or 
any related symptoms or complaints.  

During an October 1999 VA examination, Dr. G.M. concluded 
that the symptoms associated with the veteran's service-
connected lumbar strain had resolved.  Dr. G.M. further 
concluded that "there appears to relatively little etiologic 
relationship between" the in-service injury and degenerative 
disc disease and concluded that the most likely cause of the 
current disability were the post-service injuries.  Dr. G.M. 
based his conclusion, in part, on the extended length of time 
between the 1972 injury and the development of the current 
symptomatology as well as evidence of post-service back 
injuries.  

At a subsequent VA examination conducted in March 2002 by a 
different examiner, it was again concluded that the veteran's 
degenerative disc disease was related to a November 1997 
workplace injury, not the service-connected lumbar strain.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected lumbosacral strain, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  He essentially contends 
that the symptoms attributable to his service-connected lower 
back disability, lumbar strain, are more severe than is 
contemplated by the currently assigned rating.  

For reasons explained below, the Board has determined that 
the veteran's current additional lower back disability is 
attributable to post-service injuries, not the service-
connected lumbar strain, and that an increased disability 
rating is accordingly not warranted.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
lumbosacral strain, the veteran has been diagnosed with 
degenerative disc disease which is not service-connected.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, 
there is of record evidence, which will be discussed below, 
which ascribes most if not all of the veteran's low back 
complaints to the degenerative disc disease, not to the 
service-connected lumbar strain.  

Specifically, the March 2002 and October 1999 VA examiners 
specifically found that the veteran's complaints of 
limitation of motion, persistent pain and fatigability are 
attributable to his degenerative disc disease and not any 
residual of the 1972 lumbar strain.  The Board notes that the 
only complaint which has ever been attributable to the 
veteran's service-connected 1972 lumbar strain consists of 
intermittent complaints of pain, which did not interfere with 
the veteran's employment or his return to active duty in 
1978.  The veteran, moreover, did not seek medical treatment 
for back problems until after the 1977 on-the-job back 
injury. 

There is of record a February 1999 chart note from Dr. G.W.E. 
stating that given the severity of the veteran's condition it 
was unlikely that the veteran had normal discs prior to the 
November 1997 accident.  However, Dr. G.W.E. does not appear 
to have been informed of the 1972 in-service injury and he 
did not offer an opinion as to when or how the likely onset 
of the degeneration of the veteran's lumbar discs occurred, 
much less the effect of the service-connected disability.  In 
the absence of any reference to the service-connected 1972 
back injury, Dr. G.W.E.'s statement about the onset of the 
veteran's current disability earlier than 1997 is of no 
probative value.  

In contrast, both VA examiners had the opportunity to review 
the contemporaneous records from the 1972 injury, the 
veteran's additional service medical records which included 
treatment information for a period of ten years after the 
veteran's initial injury and the records of the impact of the 
November 1997 injury.  Based on this information, both 
examiners concluded that the veteran's current lumbar disc 
disease was not attributable to the service-connected lumbar 
strain.    

The Board is of course aware that the veteran's recent 
presentation to VA is premised on his contention that his 
current back problems are related to the 1972 in-service 
injury, not the 1995 and 1997 post service injuries.  The 
veteran himself is not competent to attribute his current 
symptoms to a particular cause.  See Espiritu, supra.  
Moreover, in light of the medical and other evidence of 
record, including the veteran's own statements made in 
connection with his workers compensation claim, the Board 
discounts such recent statements as lacking in credibility.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  It appears 
that the veteran has to some extent tailored his reports to 
suit the forum in which he finds himself.    

The Board will accordingly give greater weight to the medical 
findings regarding the non service-connected degenerative 
disc disease as being the source of the veteran's perceived 
persistent pain, fatigability and loss of range of motion 
than to the veteran's contentions that the service-connected 
lumbosacral strain is the cause of the loss of such problems.  

Therefore, in evaluating the service-connected lumbosacral 
strain, the Board will not consider symptomatology such as 
loss of range of motion, fatigability and incapacitating 
attacks of degenerative joint disease in light of the 
overwhelming preponderance of the medical evidence showing a 
post service origin for such complaints and findings.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

As explained in some detail above, the evidence of record 
indicates that the veteran has a history of lumbosacral 
strain after the June 1972 in-service injury.  The veteran's 
injury, as documented in service and VA medical records from 
June 1972 until July 1982, does not have a history of 
creating residual spasm, loss of range in motion, 
characteristic pain on motion, arthritis, intervertebral disc 
disease or the need for surgical intervention, such as spinal 
fusion.  Subsequent complaints and medical findings along 
those lines have been attributed to intercurrent injuries in 
1995 and 1997.
 
 (i.) The former rating schedule

The veteran's service-connected lumbar spine disability was 
rated under the former schedular criteria as noncompensable 
under Diagnostic Code 5295 [lumbar strain] as effective prior 
to September 26, 2003.  This diagnostic code most 
appropriately encompasses the veteran's service-connected 
lumbar spine disability, which includes history of lumbar 
strain and reports of pain.  No other symptomatology was 
documented in the veteran's medical records until after the 
veteran suffered the 1995 and 1997 work-related injuries.  

Diagnostic Code 5295 deals specifically with residuals of a 
lumbar strain, and is therefore most appropriate in 
evaluating the veteran's disability under the former rating 
schedule.  

With respect to other diagnostic codes pertaining to the 
lumbar spine, there is no medical evidence of fracture 
residuals, cord involvement and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5289 are generally not for application.  

Additionally, Diagnostic Code 5292 [limitation of motion, 
lumbar spine] is not for application in this case.  The 
pertinent medical evidence of record, including the  May 1978 
entrance examination and June 1982 separation examination for 
the veteran's second period of active duty, are absent any 
showing of a limitation of motion due to the veteran's 
lumbosacral strain residuals.  The March 2002 VA examination 
does indicate a loss of range of motion to the veteran's 
lumbar spine.  The examiner, however, attributed that portion 
of the veteran's current condition to the post service 
injuries.  

Similarly, although degenerative disc disease is currently 
diagnosed, this, too, has been attributed to the post-service 
injuries, not to the service-connected lumbosacral strain.

In short, for the reasons stated above the Board can identify 
no more appropriate diagnostic code than has been identified 
by the RO, Diagnostic Code 5295.

(ii.) Current rating schedule

Given the history of lumbosacral strain, Diagnostic Code 5237 
[lumbosacral or cervical strain] would appear to be the most 
appropriate Diagnostic Code under the current version of the 
rating schedule. Moreover, under the current schedule, all 
disorders of the spine with the exception of intervertebral 
disc syndrome are rated under the same criteria.  Therefore, 
rating the veteran's service-connected disability under 
another diagnostic code would not produce a different result.  

For the reasons expressed above, rating the veteran under 
current Diagnostic Code 5243 for intervertebral disc syndrome 
would be inappropriate.  Although the veteran has been 
diagnosed with degenerative disc disease and has undergone 
surgical fusions in an effort to correct this disability, the 
medical evidence of record indicates that this is related to 
post-service injury, not to the service-connected lumbosacral 
strain.  See Mittleider, supra.   Therefore, in its 
consideration of the current version of the rating schedule, 
the Board will apply Diagnostic Code 5237.

Specific schedular criteria 

(i.) The former rating schedule

As discussed above, the veteran's service-connected cervical 
spine disability was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) [lumbar strain], which was in 
effect prior to September 26, 2003.  That diagnostic code 
provides for the following levels of disability:

40% severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion;

20 % with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10% with characteristic pain on motion;

0% with slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The veteran has been assigned a noncompensable disability 
rating, for slight subjective symptoms only.  The evidence of 
record indicates that the veteran's lumbar strain manifested 
as intermittent periods of pain only.  The record is absent a 
finding of characteristic pain on motion as would be required 
for a 10 percent rating.  The Board notes that there is no 
medical evidence of pain on motion until after the November 
1997 injury.  Moreover, as discussed above such pain has been 
attributed by the competent medical evidence of record to the 
intercurrent injury, and therefore cannot be said to be 
"characteristic" of the service-connected lumbosacral 
strain.  

The criteria for a 20 percent disability rating are likewise 
not met.  The medical evidence does not reflect a history of 
spasm and loss of range of motion has again been attributed 
to the non-service connected disability.  Finally, rating at 
the 40 percent disability level is not available as the 
evidence of record does not show a finding of positive 
Goldthwaite's sign or listing of the whole spine to the 
opposite side.  To the extent that this rating may be 
assigned based on limitation of motion or degenerative 
changes, as discussed in detail above those symptoms have not 
been associated by the medical evidence with the service-
connected lumbar strain.  

Accordingly, the veteran's disability picture attributable to 
his lumbar strain most closely approximates the currently 
assigned noncompensable disability rating under the former 
criteria.  



(ii.) The current rating schedule

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 
(2004)

The veteran's lumbar spine disability is currently evaluated 
as noncompensably disabling.  The Board notes that there is 
not a noncompensable rating in the revised criteria.  
However, 38 C.F.R. § 4.31 provides that in such circumstances 
a zero percent evaluation shall be assigned if the criteria 
for a compensable evaluation are not met.  

In order to be awarded a 10 percent disability rating for a 
lumbar spine disability there would have to be a showing of a 
limitation of motion of the veteran's thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

The medical evidence of record is pertinently negative for a 
finding of limitation of the range of the motion of the 
veteran's lumbar spine which has been attributed to the 
veteran's service-connected lumbar strain.  As such, the 
criteria pertaining to range of motion have not been met.  
Additionally, there is no history of muscle spasm, guarding 
or localized tenderness.  The record indicates that the 
veteran's lumbar strain had evidently resolved itself by 
1995.  Indeed, when he was pursuing a workers compensation 
claim after the 1997 injury, the veteran specifically denied 
any low back problems prior to 1995.  

Although it is clear that symptoms consistent with the 
assignment of a 10 percent rating are present, as explained 
above such symptoms have specifically not been ascribed by 
recent medical examiners to the veteran's old service-
connected disability.  The criteria for the assignment of a 
10 percent disability rating are therefore not met.  
 
For similar reasons, the assignment of a 40 percent 
disability rating is also not warranted.  Assignment of a 50 
or 100 percent disability rating is not available due to the 
complete absence of medical evidence of ankylosis.  

With respect to Note (1) under Diagnostic Code 5237, which 
requires separate evaluation of associated objective 
neurologic abnormalities, the Board notes that the record 
contains no medical evidence of neurologic abnormalities 
attributable to the veteran's lumbar strain.  A separate 
rating is not called for in this case.  

In sum, the Board has reviewed the evidence and applied it to 
both the current and former versions of the rating schedule.  
For the reasons stated, the Board concludes that the evidence 
does not support a rating higher than noncompensable 
evaluation under either version of the rating schedule.  The 
Board's decision is based on the medical evidence, and also 
on the veteran's own statements, which indicate that the 
service-connected lumbosacral strain was quiescent during his 
second period of active duty and thereafter, and that the 
veteran's current low back problems, which appear to be 
significant, are due to work-related injuries long after 
service.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefits sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected lumbosacral strain is denied.  



	                        
____________________________________________
	Barry. F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



